Citation Nr: 1506684	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury of the hands and feet.

2.  Entitlement to an initial compensable rating for corns on both feet.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which (in pertinent part) found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service connection for bilateral foot disability.  This issue was before the Board in April 2012, when it reopened this claim and remanded the underlying issue for further development.  In January 2013, this claim was again remanded by the Board for additional development.

This matter also comes before the Board on appeal from a March 2013 rating decision of the RO that granted service connection for corns of both feet and assigned an initial noncompensable rating, effective January 29, 2009.  

In June 2011, the Veteran presented testimony on the service connection issue at a personal hearing conducted in Muskogee before an Acting Veterans Law Judge who is no longer employed by the Board.  In a February 2012 letter, the Veteran was informed of such and was offered an opportunity to testify at another hearing.  That same month, the Veteran responded that he did not wish to appear at another hearing and asked for his case to be considered on the evidence of record. 

In December 2014, the Veteran presented testimony at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish the presence of residuals of cold weather injury of the hands and feet in service or at any point during the pendency of the appeal.

2.  Throughout the period of the appeal, service-connected corns on both feet can be characterized as analogous to a benign skin growth that most closely resembles five or more scars that are painful, with pain increased on prolonged standing or walking.


CONCLUSIONS OF LAW

1.  Residuals of cold weather injury of the hands and feet were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for the assignment of a 30 percent disability rating, but no higher, for service-connected corns on both feet are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C .F.R. §§ 4.1, 4.7, 4.71a, 4.118, Diagnostic Codes 5284, 7804, 7819 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the service connection claims, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudications.  Nothing more was required. 

Regarding the initial rating claim, as the March 2013 rating decision granted service connection for corns of the feet, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3) . Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC in July 2014 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

VA's duty to assist has also been met.  All appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  In this regard, multiple searches for his service treatment records (STRs) were unsuccessful. The record shows that the Veteran was informed on multiple occasions (including April 2007, January 2009, September 2009 and October 2012) that the RO's attempts to obtain the additional STRs were not successful.  The Veteran was also notified of the type of evidence that would tend to substitute for his missing STRs, and the RO has made extensive efforts to obtain all outstanding STRs.  Identified, available post-service treatment records, including Social Security Administration (SSA) records, have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

Most recently, as directed by the January 2013 Board remand, VA treatment records dated from 2011 to 2013 were obtained.  See VVA file.  Further, information obtained by the RO shows that no records of a Worker's Compensation claim filed by the Veteran exist.  Finally, the Veteran was afforded the appropriate VA examination for his cold injury claim in April 2013.  The Board finds that the VA examination is adequate, as it was predicated on a full reading of the VA medical records in the Veteran's claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Regarding the increased rating claim, the Veteran was afforded the appropriate VA examination in February 2013.  The examination was adequate as the examiner reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence. 

Discussion of the Veteran's December 2014 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal (as noted on the title page of this decision) were identified at the hearing.  The Veteran was asked about the severity of his service-connected corns and the nature and etiology of his claimed frostbite residuals.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Service Connection for Residuals of Cold Weather Injury

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has thoroughly reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. 

The Veteran contends that he currently has residuals of cold weather injuries (pain, numbness and tingling) to the upper and lower extremities that is related to frostbite he sustained in service.  He reports that while working as a cook in Korea in October 1987, he sustained frostbite injuries to his hands.  Moreover, while stationed in Colorado from October to November 1988, he sustained frostbite injuries to his feet.  He received some private treatment while in Colorado; however, those treatment records are no longer available.  See June 2011 and December 2014 hearing transcripts.  

The Board again observes that despite attempts to locate them, the Veteran's STRs have not been obtained and therefore are not available to confirm any in-service disability.  Multiple searches for additional STRs were unsuccessful.  However, the Board points out that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this duty in mind.

The Veteran's DD Form 214 lists his military occupational specialty (MOS) as Food Service Specialist during his period of active service.

Following service, VA treatment notes dated from 2000 to 2012 revealed findings of probable carpal tunnel syndrome and complaints of bilateral hand cramps and tingling as well as disturbing skin sensations.  

In December 2003 and February 2004, the Veteran complained of pain and numbness in his upper extremities with a 13 year history. 

A May 2007 private treatment record from Dr. J. W. T. shows an impression of decreased grip strength bilaterally 3/5 and pain in arms and hands.

In a July 2007 VA treatment record, the Veteran complained of hand weakness and pain down his arm.  He was noted to relate those complaints back to his service days as a cook when he had trouble lifting pans and had to soak his hands.  Additional VA treatment notes dated in August 2008 reflected complaints of chronic pain at the neck and arms with hand weakness and findings of brachial neuritis.  In July 2009, the Veteran complained of tingling and numbness in his hands for 20 years. 

In an October 2012 VA Cold Injury Residuals Disability Benefits Questionnaire (DBQ) examination report, the examiner specifically indicated that the Veteran did not have or ever have a diagnosed cold injury.  On physical examination, the examiner noted cold sensitivity in each hand but no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions of the feet or hands.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He highlighted the lack of any residuals due to cold injury on testing or examination.  It was noted that it was less than likely that there were any residuals due to the claimed in-service cold exposure during service in Colorado.  He further noted the inconsistency between the Veteran's professed history of cold injury problems and evidence of record, comparing the Veteran's hearing testimony with information provided to VA treatment providers in treatment notes of record.  The examiner commented that the Veteran's complaints of cold intolerance were not by themselves indicative of a late effect of cold injury or a residual to cold injury.  However, he later noted that "signs of residuals to cold exposure were demonstrated on exam today."

VA treatment records show that reflexes were normal in the upper and lower extremities bilaterally in June 2011.  In May 2012 the Veteran was seen with complaints of cramping in the hands for the last two weeks.  In July 2012 the Veteran complained of cramps in the hands and legs that started three to four months earlier while gardening.  Neurological examination was intact with no localizing findings.  Grip strength and fine motor coordination were good.  In November 2013, neurological examination was grossly normal and senses were intact bilaterally. 

An April 2013  VA Cold Injury Residuals DBQ examination report notes that the examiner reviewed the Veteran's claims file in conjunction with the examination.  No diagnosis of cold injury was shown.  Specifically, gait and speed, safety, and balance were normal.  Foot strength, pulses, and sensation were normal bilaterally.  Monofilament testing was 10/10 in the feet.  Skin was intact and normal.  Hand function was normal; bilateral grip strength and bilateral monofilament sensation were good.  Skin was normal.  The Veteran was able to easily tie and untie his shoes, operate a cell phone, and dress and undress.  He was able to remove his Velcro wrist braces without hesitation and replace them without help after the exam.  The braces were used to help an occasional hand tremor associated with his anxiety/mental health state; it was not neurologic, motor, intention, or medication associated. 

The examiner opined that the Veteran's hand and feet symptoms are less likely as not related to service associated cold weather exposure, and more likely as not related to other factors.  He reasoned that the Veteran's history of frostbite is rather nebulous at best, noting the Veteran never had any skin changes to suggest cold damage (such as skin slough).  He was never told he had frostbite (although he mentioned that the medic said it might be frostbite.)  His pain pattern is not the typical diffuse finding but rather radicular in its anatomic distribution and corresponds to his similar previous hand and feet complaints.  Notably, a previous EMG study in September 2010 showed bilateral cervical radicular changes in this same myotome distribution.  Hand and foot function was completely normal with regard to vascular, sensory, muscle strength, and nerve (motor and coordination) function.  While the Veteran complains that pain and sensory changes occur during cold exposure, he also agrees they these symptoms also occur year round, including during the warm months.  

As previously noted, the Veteran's STRs are not available.  More importantly, there is no post-service medical evidence of any residuals of cold weather injury.  As noted above, multiple neurological examinations have failed to reveal a diagnosis of residuals of cold weather injury.  Various neurological complaints have been linked to other disabilities, to include brachial neuritis and cervical spine radiculopathy.

Of record are numerous statements by the Veteran that assert that he has residuals of cold injuries to his hands and feet.  The Board finds the Veteran's statements not competent to diagnose residuals of a cold injury.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all diagnoses are subject to non-expert opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a diagnosis depends on the facts of the particular case.  In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a diagnosis or nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's symptoms are residuals of a cold injury, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and knowledge as well as training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  This is demonstrated in the current case given that his symptoms have been attributed by medical experts to other diagnoses, and he has not reported a contemporaneous diagnosis other than that his symptoms "might be frostbite" which is too equivocal to provide a diagnosis in light of the other medical evidence of record. Thus, the criteria under Jandreau have not been met.  There is no medical diagnosis of residuals of cold weather injury of record to rely on, either contemporaneously or at a later time.  Indeed, while the Veteran is competent to report experiencing cold weather in service and symptoms of pain and numbness in his extremities, he lacks the necessary the requisite medical training, expertise, or credentials needed to render a diagnosis of cold injury residuals.  As such, the Board finds that the Veteran's statements as to whether his symptoms are related to cold injuries are not competent evidence as to a diagnosis.  

In sum, the record does not show the Veteran has had diagnosed residuals of cold weather injuries at any time.  As the Veteran has not shown a current disability for which service connection can be granted, the claims must be denied.  See Brammer, supra.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Initial Compensable Rating for Bilateral Foot Disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

Diagnostic Code 7801 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but are less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of at least 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with  38 C.F.R. § 4.25, 38 C.F.R. § 4.118.

Additionally, Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804, are to be rated in relation to any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  

Under Diagnostic Code 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or impairment of function.

The Veteran seeks a compensable rating for his corns on the feet.  A March 2013 rating decision awarded an initial noncompensable rating, effective January 29, 2009.  This disability has been rated as analogous to Diagnostic Code 7813, for dermatophytosis, which was rated as dermatitis under Diagnostic Code 7806, for dermatitis or eczema.  In light of the symptomatology of the corns to be discussed further, the Board finds that this disability is more appropriately rated under other Diagnostic Codes.  The question of which diagnostic code to apply in a particular claim is a question of fact, and that the Board must explain its reasons for changing any diagnostic code assigned by the agency of original jurisdiction.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that the Board must provide an explanation for selecting a different diagnostic code and explain any inconsistencies).

The Veteran's symptoms involving his service-connected foot disability are noted to involve subjective complaints of foot pain in the bottom of both feet, described in VA treatment records from 2009 through 2014 as ongoing for several years.  His calluses, noted on the bottom of his heels and toes bilaterally, caused pain with ambulation.  The Veteran wore orthotics and had his calluses pared monthly to manage his pain and discomfort.  See also December 2014 hearing transcript.  A February 2013 VA examination report notes that examination revealed corns and calluses under the heels and toes bilaterally, which the examiner indicated were "not excessive."  These were located on the heels, 5th metatarsal heads and medial aspects of the DIP joint of the great toe, all bilaterally.  Gait and balance were normal.  The examiner opined that the disability did not impact the Veteran's ability to work.  A September 2013 VA outpatient treatment record notes the presence of calluses on the right heel, and the bilateral 5th metatarsals, first toes and fifth toes.

Given the above symptoms and findings shown in the evidence the Board finds that it is more appropriate to rate the Veteran's corn disability under Diagnostic Code 7819 for benign skin neoplasms rather than Diagnostic Code 7806.  The use of Diagnostic Code 7819 entails the application of additional diagnostic codes.  Diagnostic Code 7819 rates with reference to the scar codes [Diagnostic Codes 7800 et seq.] or due to limitation of function of the affected part. 

Under Diagnostic Code 7805, scars are to be rated in relation to function of the foot not already considered by other appropriate Diagnostic Codes from 7800 to 7804.  Id.  Among the potentially pertinent Diagnostic Codes addressing the function of the foot, under 38 C.F.R. 4.71a, the Board shall consider the provisions of Diagnostic Code 5284.  Under this regulatory provision for other foot injuries, a rating of 10 percent is warranted for a moderate foot injury; a rating of 20 percent is warranted for a moderately severe foot injury; and a rating of 30 percent is warranted for a severe foot injury.  The Board notes that other potentially pertinent Diagnostic Codes including 5276 (flatfoot), 5278 (clawfoot), 5279 (metaralsalgia-Morton's disease), 5280 (hallux valgus), 5281 (hallux rigidus, 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones), are not shown to be applicable in this matter, as the competent medical evidence does not show the presence of any of these foot deformities related to the service-connected disability.  

Having considered the evidence, the Board finds that the Veteran's bilateral foot disability warrants an initial 30 percent rating for the entire period of the appeal, but no more.  This is based on consideration of the disability as a benign skin growth that most closely resembles five or more scars that are painful.  See Diagnostic Codes 7819-7804.  However the disability is not shown to encompass an area or areas of at least 144 square inches (929 sq. cm.), so that a higher rating under Diagnostic Code 7801 is not warranted. 

Regarding limited function of the foot under Diagnostic Code 7805 using the provisions of Diagnostic Code 5284, the Board notes that while a separate rating can be considered, in this instance it is not warranted.  The evidence does not show a functional limitation of the feet other than by pain which is already contemplated by the assigned rating.  There is not shown to be any evidence of muscle weakness, atrophy or altered gait shown that would be suggestive of a moderate foot disability under Diagnostic Code 5284.  No foot deformity is shown on clinical findings or X-ray study that would be suggestive of any more than minor disability.  Thus a separate compensable disability is not shown to be warranted under limited function of the feet.  To the extent that his function is limited by pain, the 30 percent rating currently in effect for the painful calluses fully contemplates the described symptomatology, and no higher or separate rating is warranted. To assign a separate rating under Diagnostic Code 7805 for functional loss due to a painful scar would be pyramiding in this instance, which is not permitted.  38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).

For the reasons described, the Board finds that, on the facts in this case, Diagnostic Codes 7819-7804 are the appropriate Diagnostic Codes for the purposes of evaluating the Veteran's foot disability and that his symptoms of pain, including on prolonged standing and walking, warrant a 30 percent rating from initial entitlement.  The Board also finds that the weight of the evidence is against a rating in excess of 30 percent, and is against any separate compensable rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for residuals of cold injury of the hands and feet is denied.

An initial 30 percent rating for corns of both feet is allowed for the entire appeal period, subject to the governing regulations pertaining to the payment of monetary benefits 




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


